Citation Nr: 0332687	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  96-42 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
post-operative recurrent dislocation of the right (minor) 
shoulder.  

2.  Entitlement to a rating in excess of 20 percent for post-
operative recurrent dislocation of the right (minor) 
shoulder.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to August 1969.  

The issues on appeal were before the Board in September 2002 
at which time the appeal was denied as to both issues.  The 
appellant appealed the Board's September 2002 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  By Order dated June 27, 2003, 
the Court vacated the Board's September 2002 decision and 
remanded the case back to the Board for further action 
pursuant to a June 2003 Joint Motion by VA and the appellant 
via his representative.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations provide, among other things, for 
notice and assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003). 

By Order dated June 27, 2003, the Court vacated the Board's 
September 2002, decision based on the June 2003 Joint Motion 
which alleged that VA did not fulfill its duty to the 
appellant by properly providing VCAA notice.  In the recent 
past, the Board has been attempting to cure any VCAA notice 
deficiency by mailing a VCAA letter to the appellant under 
the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, this 
regulatory provision was recently invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, while the Board regrets 
further delay in this case, it appears that additional action 
by the RO to comply with all VCAA notice requirements is 
necessary before the Board may properly proceed with 
appellate review.  

Additionally, the Board notes that copies of medical records 
were submitted by the veteran subsequent to the September 
2002 Board decision.  The veteran's representative has 
requested a remand for the RO to review this new medical 
evidence.  With regard to any such evidence which was not 
already considered by the RO, preliminary review by the RO is 
necessary.  See also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
The appellant should also be advised of 
the time period for submitting new 
evidence to ensure compliance with.  
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

2.  After completion of the above, the RO 
should review the record, to include all 
evidence received since the most recent 
supplemental statement of the case.  The 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




